The opinion of the Court was delivered by
Willard, C. J.
The first question is whether in an action for the recovery of personal property, where the plaintiff takes possession of the property in suit by proceedings for “claim and delivery,” (Code, § 229;) it is competent for the jury to find as follows: “We find for the defendant the return of the property or $507.95.” The jury having found for the defendant and the property having been taken by the plaintiff under the preliminary proceedings, it was their duty to assess its value and to assess the damages, if any were claimed in the answer, which the defendant had sustained by the taking of the property under the preliminary proceedings or its detention. As the plaintiff is the appellant he cannot object that the jury have not assessed damages for the taking and detention by him.
The question here is not as to the sufficiency of the verdict in point of form, but whether it is a substantial compliance with the requirements of Section 285 of the Code of Procedure. Informalities of procedure cannot be the subject of appeal to this Court, unless they are of such a nature as to involve substantial injury to the rights of parties.—Blakely vs. Fraiser, — S. C., —.
The question, then, is whether “ the return of the property or $507.95” can properly be understood as intending that sum as the value of the property. It can be construed in no other sense. The payment is wholly conditional upon the non-return of the property, and, therefore, cannot be taken to include damages for the taking and detention, for a claim to such damages would be independent of whether the property was returned in specie or its equivalent in money paid. Every reasonable presumption must be made in favor of the verdict, and that would render it necessary to construe it as conformable to the requirements of the law where such construction *498is possible. We consider that the jury have found the value of the property, and, therefore, the first ground of appeal is insufficient.
The second ground of appeal is merely an amplification of the first and is already disposed of.
The third ground of appeal is based on an alleged difference between the testimony as to the value of the property and the sum of $507.95 placed in the verdict. . If the jury reduced the value of the property below what the testimony warranted, that fact could not prejudice the plaintiff; but, independently of that fact, it could not, under the circumstances, give rise to any question that can be considered by this Court. It would only raise a question of the conformity of the verdict to the evidence, and in an action in the nature of an action at law that objection could not be entertained in this Court, as not involving error of law.
The objection that the verdict was not endorsed on the complaint is not valid.. There is no direction in the Code on this subject, and, even if it was clearly informal, such informality, involving no substantial injury, could not be considered on appeal in this Court.
The objection to the rulings of the Circuit Court are met by the statements of the Circuit Judge that no exception to rulings were taken at the time.
The appeal must be dismissed.
Melver, A. J., and Haskell, A. J., concurred.